                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                               :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-3005
                                             :
PASSHE, et al.,                              :
     Defendants.                             :

                                            ORDER

       AND NOW, this 15TH day of July, 2019, upon consideration of Plaintiff Amro Elansari’s

Motion to Proceed In Forma Pauperis (ECF No. 1), and his pro se Complaint (ECF No. 2) it is

ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED without prejudice for failure to state a claim and

lack of subject matter jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Federal Rule of

Civil Procedure 12(h)(3), for the reasons in the Court’s Memorandum.

       4.   Elansari is given thirty (30) days to file an amended complaint. Any amended

complaint must identify all defendants in the caption of the amended complaint and shall state

the basis for Elansari’s claims against each defendant. Defendants who are not named in the

caption will not be treated as defendants in this case. When drafting his amended complaint,

Elansari should be mindful of the Court’s reasons for dismissing his claims as explained in the

Court’s Memorandum. Any amended complaint shall also articulate the basis for the Court’s

jurisdiction. If Elansari is claiming patent infringement, he should provide the number of
the patent in question in the amended complaint. Upon the filing of an amended complaint,

the Clerk shall not make service until so ORDERED by the Court.

       5.     The Clerk of Court shall send Elansari a blank copy of the Court’s form general

complaint to be used by a pro se plaintiff bearing the above civil action number. Elansari may

use this form to file his amended complaint if he chooses to do so.

       6.     If Elansari fails to comply with this Order, his case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:


                                               /s/ Eduardo C. Robreno
                                               EDUARDO C. ROBRENO, J.
